                            Case 20-50001-KKS               Doc 30        Filed 05/20/20          Page 1 of 2
                                               United States Bankruptcy Court
                                               Northern District of Florida
In re:                                                                                                     Case No. 20-50001-KKS
Sue A McKenzie                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1129-5                  User: admin                        Page 1 of 1                          Date Rcvd: May 18, 2020
                                      Form ID: ntpoclm                   Total Noticed: 16

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 20, 2020.
cr             +SunTrust Bank now Truist Bank,    Attn: Support Services,    P.O. Box 85092,
                 Richmond, VA 23286-0001
2326459        +All in Credit Union,    Attn: Bankruptcy,    Po Drawer 8,   Daleville, AL 36322-0008
2326460         Bank of America,   Attn: Bankruptcy,    Nc4-105-03-14 Pob 26012,     Greensboro, NC 27420
2326463         Citibank North America,    Citibank SD MC 425,    5800 South Corp Place,    Sioux Falls, SD 57108
2326464        +Fedapost Federal Cre,    Pob 216,   Dothan, AL 36302-0216
2326465        +LendingClub,   Attn: Bankruptcy,    595 Market St, Ste 200,     San Francisco, CA 94105-2807
2326466        +Suntrust Bk Tallahasse,    Attn: Bankruptcy,    Mail Code VA-RVW-6290 PO Box 85092,
                 Richmond, VA 23285-5092
2326468        +Systems & Services Technologies/Best Egg,     Attn: Bankruptcy,    4315 Pickett Road,
                 Saint Joseph, MO 64503-1600
2326470         Wells Fargo Home Mortgage,    Attn: Written Correspondence/Bankruptcy,     Mac#2302-04e Pob 10335,
                 Des Moines, IA 50306

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db              E-mail/Text: suburu46@hotmail.com May 19 2020 03:10:30       Sue A McKenzie,   354 Bell Circle,
                 Lynn Haven, FL 32444
cr              EDI: WFFC.COM May 19 2020 07:08:00      Wells Fargo Bank, N.A.,    Default Document Processing,
                 1000 Blue Gentian Road,   MAC# N9286-01Y,    Eagan, MN 55121-7700
2326462        +EDI: CITICORP.COM May 19 2020 07:08:00      Citibank,   Attn: Recovery/Centralized Bankruptcy,
                 Po Box 790034,   St Louis, MO 63179-0034
2326461         EDI: JPMORGANCHASE May 19 2020 07:08:00      Chase Card Services,    Attn: Bankruptcy,
                 Po Box 15298,   Wilmington, DE 19850
2326570        +EDI: PRA.COM May 19 2020 07:08:00      PRA Receivables Management, LLC,    PO Box 41021,
                 Norfolk, VA 23541-1021
2326467        +EDI: RMSC.COM May 19 2020 07:08:00      Synchrony Bank/Gap,    Attn: Bankruptcy Dept,
                 Po Box 965060,   Orlando, FL 32896-5060
2326469         EDI: USBANKARS.COM May 19 2020 07:08:00      US Bank/RMS CC,    Attn: Bankruptcy,   Po Box 5229,
                 Cincinnati, OH 45201
                                                                                              TOTAL: 7

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 20, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 18, 2020 at the address(es) listed below:
              Karin A. Garvin    trustee@kgarvinlaw.com,
               rrichter@kgarvinlaw.com;FL61@ecfcbis.com;kag@trustesolutions.net
              Michael R. Reiter   on behalf of Debtor Sue A McKenzie mikelawbk@gmail.com
              United States Trustee   USTPRegion21.TL.ECF@usdoj.gov
                                                                                            TOTAL: 3
                      Case 20-50001-KKS               Doc 30     Filed 05/20/20        Page 2 of 2
FORM ntpoclm (Rev. 12/15)
                                     UNITED STATES BANKRUPTCY COURT
                                            Northern District of Florida
                                              Panama City Division

In Re: Sue A McKenzie                                                    Bankruptcy Case No.: 20−50001−KKS
       SSN/ITIN: xxx−xx−8726
        Debtor
                                                                         Chapter: 7
                                                                         Judge: Karen K. Specie


                                 NOTICE OF NEED TO FILE PROOF OF CLAIM
                                      DUE TO RECOVERY OF ASSETS


NOTICE IS GIVEN THAT:

     The initial notice in this case instructed creditors that it was not necessary to file a proof of claim. Since that
notice was sent, assets have been recovered by the trustee.

    Creditors who wish to share in any distribution of funds must file a proof of claim with the clerk of the
bankruptcy court at the address below on or before August 18, 2020.

     Creditors who do not file a proof of claim on or before this date might not share in any distribution from the
debtor's estate.

      You may file an electronic version of the Proof of Claim via this Court's website at
https://ecf.flnb.uscourts.gov/cgi−bin/autoFilingClaims.pl. Upon completion of the electronic filing process, you will
be able to print a PDF version of your claim with a date stamp as proof of filing. To file by mail, the proof of claim
form (Official Form 410) may be obtained from the website of the United States Courts at
http://www.uscourts.gov/forms/bankruptcy−forms or from any bankruptcy clerk's office. To receive
acknowledgement of your filing, you may either enclose a stamped, self−addressed envelope and a copy of your
proof of claim or you may access the court's PACER system (https://www.pacer.gov) to view your filed proof of
claim.

     There is no fee for filing the proof of claim.

     Any creditor who has filed a proof of claim already need not file another proof of claim.

Dated: May 18, 2020                                            FOR THE COURT
                                                               Traci E. Abrams, Clerk of Court
                                                               110 E. Park Ave., Ste. 100
                                                               Tallahassee, FL 32301


Service: Service by the Court to all creditors and parties in interest
